Opinion issued September 15, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00294-CV
———————————
DIANE DAOLE VO, Appellant
V.
LY THI NGUYEN, Appellee

 

 
On
Appeal from the County Civil Court at Law No. 4
Harris
County, Texas

Trial
Court Cause No. 887410
 

 
MEMORANDUM OPINION
          Appellant, Diane Daole Vo, has neither established
indigence nor paid all the required fees. 
See Tex. R. App. P.
5 (requiring payment of fees in civil cases unless indigent), 20.1 (listing
requirements for establishing indigence); see also Tex. Gov’t Code Ann. §§ 51.207,
51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2010) (listing
fees in court of appeals); Order Regarding Fees Charged in Civil Cases in the
Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in Tex. R. App. P. app. A § B(1) (listing fees in court of appeals).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex.
R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing
involuntary dismissal of case).
          We dismiss the appeal for nonpayment
of all required fees.  
          We dismiss any pending motions as
moot.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Sharp and Brown.